                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

           Tameka Welch,               )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )              1:19-cv-00189-DCK
                                       )
                 vs.                   )
                                       )
          Andrew M. Saul,              )
            Defendant.                 )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 10, 2020 Order.

                                               August 10, 2020




        Case 1:19-cv-00189-DCK Document 20 Filed 08/10/20 Page 1 of 1
